Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Michael Varco on April 2nd, 2021.
The application has been amended as follows:

	In the claims:

	In Claim 3, Line Number 3, please delete the word, “occurs”, after the phrase, “an initial weight”, and before the phrase, “at a temperature of less than”.

	In Claim 3, Line Number 5, please delete the word, “occurs", after the phrase, “the initial weight”, and before the phrase, “at a temperature of less than”.

	In Claim 3, Line Number 5, please delete the phrase, “at a thermogravimetric analysis at 1 Pa or less”, after the phrase, “to about 500 °C” and before the period.

	In Claim 12, Line Number 2, please delete the phrase, “of the thin film”, after the phrase, “smaller than an extinction coefficient” and before the phrase, “at a wavelength of”.

	
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1 and 14, a skilled artisan would not have found it obvious to have a fullerene derivative comprising a substituent represented by Chemical Formulae 3-8, wherein, in Chemical Formula 3 to 8, R1 and R2 are independently a substituted or unsubstituted C3 to C20 branched alkyl group.

Although Morse et al. (US 2017/0294585 A1) teaches a fullerene derivative (See Morse et al. Formula I, below & Paragraph 0008-0009 – Cn) comprising:
Morse et al. Formula I

    PNG
    media_image1.png
    356
    567
    media_image1.png
    Greyscale

a substituent represented by Chemical Formula 2, where X is O and when p-3 R1-R3 can be selected to be  a hydrogen or an alkyl group with 1 to 50 C atoms, which can be branched, wherein * is a linking point with a fullerene core (See Morse et al. formula 3-1 below - Paragraph 0116 & 0012).
Morse et al. formula 3-1

    PNG
    media_image2.png
    666
    562
    media_image2.png
    Greyscale



A skilled artisan would not have had a reason for the above stated limitations, therefore the fullerene derivative and the photoelectric device as claimed in claim(s) 1-4, 7-8, 10-15, 17 and 19-23 are novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726